Citation Nr: 0941982	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In June 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for 
bilateral hearing loss.  The Veteran contends that his 
hearing loss is worse than contemplated by a noncompensable 
evaluation.  The Veteran reports that he has difficulty 
hearing the television.

The most recent VA examination evaluating the Veteran's 
bilateral hearing loss disability was performed in December 
2006 and the Veteran's bilateral hearing loss was last 
privately examined in August 2007.  Since then, in the 
Veteran's testimony before the undersigned Acting Veterans 
Law Judge at a video-conference hearing held in June 2009, 
the Veteran reported that his hearing had become more severe 
since his prior VA examination.  The Veteran reported that 
not only had he noticed that he had to turn the television 
volume up, he reported that his wife has indicated that his 
hearing loss had become more severe.  As such, the Board has 
no discretion and must remand this matter to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his bilateral hearing loss disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2007).  As the Veteran has indicated 
that his activities of daily life are affected by his 
bilateral hearing loss, upon examination on remand, the 
examiner must comment upon the affect the Veterans' bilateral 
hearing loss has on his activities of daily living.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies, 
including an audiological evaluation, 
should be performed.  The examiner must 
comment upon the Veteran's reports of 
increased hearing difficulties and his 
reported difficulties with activities of 
the daily life, such as listening to the 
television, due to the Veteran's 
bilateral hearing loss.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a legible report.

2.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


